Citation Nr: 1109689	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to in-service personal assault.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.

FINDINGS OF FACT

The Veteran's currently diagnosed PTSD is shown to be related to domestic violence by her husband, and the preponderance of the evidence of record corroborates that such domestic violence occurred during the Veteran's military service.


CONCLUSION OF LAW

By resolving doubt in favor of the Veteran, the criteria establishing service connection for PTSD as secondary to in-service personal assault have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision as to the issue of service connection for PTSD, discussed below, the Board finds that no further VCAA discussion is necessary at this time.  This decision represents a fully favorable grant of benefits sought on appeal.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has asserted on appeal that her PTSD is due to domestic violence and sexual abuse by her husband during military service.  She asserts that she met him during her stationing in Germany, and after marriage in 1977, he began to become verbally, physically, emotionally and sexually abusive.  She notes one incident in particular when he shoved her down in a gravel parking lot, where she scraped her elbow very badly, embedding gravel in her elbow and forearm.  She stated that she never reported that incident or any other incident to the authorities or military police during military service, nor were any investigations ever undertaken.  The Veteran and her spouse were separated in 1981 and divorced in 1983.

In order to corroborate her in-service stressor of domestic abuse, the Veteran has submitted copies of her service treatment record from August 1977, which demonstrate that she went on sick call for a scraped elbow the result of falling in gravel two days prior.  The Board notes that the Veteran did not report the cause of the injury at that time.

The Veteran also submitted a statement from two friends she served with during service which also corroborate her story of continuous domestic abuse.  Both statements indicate that they would see her with odd bruises that she would try to hide, and she would give explanations for them, such as she "bumped into things."  Both statements also indicated that she eventually confided in them that her husband was abusive.  One of those statements also stated that he noticed that the Veteran became more withdrawn and emotionally detached while they served together and that she mentioned some "strange sexual acts" that her husband would perform on her.

The Veteran also submitted a statement from her father which indicated that she became withdrawn from her family and would not visit while married to her husband, including while she was stationed in California during military service.  He stated that she would call him, and other family members, while stationed in California, stating that her husband was abusing her.  He also stated that they visited her once, while she was stationed in California-the only time they saw her while she was married to her husband-and that she was very timid and her husband was very controlling.  He finally noted that the Veteran's personality had changed since before her joining the military.

The Veteran's private and VA treatment records demonstrate that the Veteran is diagnosed with PTSD.  Specifically, the VA treatment records from November 2005 note that the Veteran meets the diagnostic criteria for PTSD "related to domestic and possible sexual violence in her marriage."

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection generally there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2010).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

With respect to claims for service connection for PTSD due to a personal assault, 38 C.F.R. § 3.304(f)(4) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2010).

Furthermore, an exception to Moreau indicates that after-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

The Board finds that service connection for PTSD as secondary to domestic violence during service is warranted on the evidence of record.  The Veteran has been diagnosed with PTSD, and such has been related to "domestic and possible sexual violence in her marriage."  

However, since the Veteran's in-service stressor is not related to combat or to fear of hostile military or terrorist activity, her lay testimony alone cannot corroborate an in-service stressor.  See 38 C.F.R. § 3.304; Dizoglio, supra.  The Board finds that the preponderance of the evidence corroborates the Veteran's claimed in-service domestic violence in this case.  Specifically, the record demonstrates that the Veteran was married during military service, and that she claims she was abused throughout service.  The service treatment records demonstrate at least one incident where she scraped her elbow on gravel.  Though the Veteran did not report that incident, it supports her claim as to a specific incident of abuse that occurred when her husband shoved her to the ground in a gravel parking lot.

Moreover, the lay evidence submitted from the Veteran's father and two friends who served with her in the military corroborate that the Veteran became more emotionally detached and withdrawn during her period of military service.  Also, such statements demonstrate that the Veteran would appear with odd bruises, which she would make up explanations for.  Later, during service, she would confide both in her father as well as the two friends that she was being abused by her husband, though she never actually reported it to the authorities.

The Board finds that this evidence is sufficient to corroborate the Veteran's claimed domestic abuse during service.  See 38 C.F.R. § 3.304 Bradford, supra; Doran, supra.  Accordingly, by resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is related to the corroborated domestic violence she suffered during service, and thus service connection for PTSD as secondary to in-service personal assault is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.303, 3.304; Bradford, supra.  The benefit of the doubt doctrine has been appropriately applied in this case.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD as secondary to in-service personal assault is granted.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


